ORDER SUSPENDING RESPONDENT FROM THE PRACTICE OF LAW IN INDIANA
On May 17, 2006, this Court ordered the respondent, Steven J. Moerlein, to show cause why he should not be immediately suspended from the practice of law in this state due to his failure to respond to the Indiana Supreme Court Disciplinary Commission's demands for a response to a grievance filed against him. The order required that the respondent show cause in writing within 10 days of service of the order. On July 20, 2006, Respondent Moerlein filed his Response claiming that he had not received notice. On July 24, 2006, the Commission moved this Court for a ruling on its verified petition to show cause why respondent should not be suspended for failure to cooperate and to impose costs in the amount of $520.00 against the respondent, pursuant to Ind. Admission and Discipline Rule On July 26, 2006, the Commission replied to Respondent's response by stating that constructive 'service had been made on the respondent and by alleging that respondent had still not responded to the grievance that had been filed against him.
The Court finds that the respondent has not submitted a timely response to the Order to Show Cause dated May 17, 2006, and has not shown cause why he should not be immediately suspended from the practice of law due to his failure to respond to the Commission's demands for a response to the grievance filed against him. Accordingly, the Court finds that the respondent should be suspended immediately from the practice of law in Indiana pursuant to Admis.Disc.R. 28(10)(F), and costs assessed against the respondent in the amount of $520.00.
IT IS, THEREFORE, ORDERED that respondent, Steven J. Moerlein, is hereby suspended from the practice of law, effective immediately. Pursuant to Ad-mis.Disc.R. 23(10)(f)(4), the suspension shall continue until the earlier of one of the following: 1) the Executive Secretary of the Disciplinary Commission certifies to the Court that he has cooperated with the investigation; 2) the investigation or any related disciplinary proceedings that may arise from the investigation is concluded; or 3) upon further order of this Court.
IT IS FURTHER ORDERED that the respondent, Steven J. Moerlein, pursuant to Admis.Disc.R. 23(10)(f)(5), is to reimburse the Disciplinary Commission $520.00 for the costs of prosecuting this proceeding.
The Clerk of this Court is directed to forward notice of this order to the respondent by certified mail, return receipt requested, at his address as reflected in the Roll of Attorneys, to the Disciplinary Commission, and to all other entities pursuant to Admis.Disc.R. 23, Section 3(d) and to post this Order on the Court's website for orders concerning final resolution of attorney disciplinary cases.
In order to be reinstated, the respondent must file a petition pursuant to Ad-mis.Dise.R. 23 § 18 and satisfy the requirements of Admis.Disce. R. 28 § 4.
All Justices concur.